Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 


Allowable Subject Matter
Claims 1-2, 4-8, 10-12, 14-16, 19, 21-23 and 25-28 are allowed.
Applicant incorporated previously indicated allowable subject matter in independent claim 1. Therefore claim 1 and its dependent claims are now allowable. Other claims are previously indicated to be allowable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426